Citation Nr: 1728851	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  07-34 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include ulcers.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to treatment for prostate cancer.

4.  Entitlement to service connection for blood clots, to include as secondary to peripheral neuropathy.

5.  Entitlement to service connection for seizures.

6.  Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Board is of the opinion that additional development is required before the claims on appeal are decided.

Initially, the Board observes that when this case was previously before the Board in September 2012 it was remanded for an examination and medical opinion relative to the Veteran's claimed stomach, skin, and peripheral neuropathy disabilities.  Thereafter, the Veteran was scheduled for a VA examination in February 2017, but he failed to attend his examination.  However, in a June 2017 informal hearing presentation, the Veteran's representative requested the examinations be rescheduled, because the Veteran had experienced transportation problems.  In this case the Board finds good cause exists for the Veteran's failure to appear for his scheduled examinations.  Nonetheless, the Board also recognizes VA's duty to assist a veteran in developing the facts and evidence pertinent to his or her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, on remand the Veteran should be afforded one more opportunity to attend these examinations.  

Next, the Board notes that a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this respect, the Board notes the Veteran has asserted his seizures may be the result of head injuries he sustained during altercations and in a motor vehicle accident in service.  In the course of the September 2012 remand, the Board instructed the RO to obtain the Veteran's military personnel file for review to determine whether additional evidence could be obtained to corroborate the Veteran's reports.  Though these records do not specifically chronicle the Veteran's reports of fights or a motor vehicle accident in service, they do show he was in an altercation with his superior non-commissioned officer.  Further, the Veteran is certainly capable, as a lay person, to observe and report being in fights and a motor vehicle accident in service.  See 38 C.F.R. § 3.159(a)(2).  The Board observes the Veteran has not yet been afforded a VA examination.  This must be completed on remand.  This follows, because the Veteran has a currently diagnosed seizure disorder, he has competently reported being in fights and a motor vehicle accident in service, and there is an indication the two may be related.  

Finally, as noted by the Board in the September 2012 remand, the Veteran's claim for specially adapted housing or special home adaptation is intrinsically intertwined with the above-noted appellate issues, such that a decision on this issue must remain in abeyance at this time. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a VA physician with sufficient expertise to determine the etiology of the Veteran's gastrointestinal disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect each gastrointestinal disability diagnosed during the pendency of this claim, to specifically include gastritis, peptic ulcer disease, and gastroesophageal reflux disease (GERD).  

Specifically, the examiner should state whether the Veteran's gastrointestinal disabilities, at least as likely as not (a 50 percent probability or greater): 

a)  originated during his period of active service or are otherwise etiologically related to his active service, to include his treatment for constipation in 1969, and/or the result of his reported poor nutrition in service; 

b)  were caused by his service-connected posttraumatic stress disorder (PTSD); 

c)  were permanently worsened by his service-connected PTSD;

d)  were caused by his service-connected prostate cancer; or

e)  were permanently worsened by his service-connected prostate cancer.  

In this regard, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of gastrointestinal problems in service, as well as his reports of poor nutrition therein.   

The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran should also be afforded an examination by a VA physician with sufficient expertise to determine the etiology of the Veteran's skin disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.    

With respect each skin disability diagnosed during the pendency of this claim, the examiner should state whether the disability, at least as likely as not (a 50 percent probability or greater) originated during the Veteran's period of active service or is otherwise etiologically related to his active service, to include as a result of the Veteran's exposure to Agent Orange.   

Again, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of his skin disability.     

The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. Also schedule the Veteran for an examination by a physician with sufficient expertise to address the etiology of the Veteran's claimed peripheral nerve disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to the Veteran's lower extremity peripheral nerve disability.  In this regard, the examiner must state whether the Veteran's disability at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service, to include as a result of his exposure to Agent Orange; 

b) was caused by his service-connected prostate cancer; or

c)  was permanently worsened by his service-connected prostate cancer.  

If, and only if, the examiner determines the Veteran's current lower extremity peripheral neuropathy disability was either incurred in service or is consequentially related to a service-connected disability, then the examiner should also state whether the Veteran's lower extremity blood clot disability at least as likely as not (a 50 percent probability or greater):

a) was caused by his lower extremity peripheral neuropathy; or

b)  was permanently worsened by his lower extremity peripheral neuropathy.  


The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5. The Veteran should also be afforded an examination by a VA physician with sufficient expertise to determine the etiology of the Veteran's seizure disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.    

With respect to the Veteran's seizure disorder, the examiner should state whether the disability, at least as likely as not (a 50 percent probability or greater) originated during the Veteran's period of active service or is otherwise etiologically related to his active service, to include as a result of the Veteran's reports of physical altercations and a motor vehicle accident in service.  In this respect, the examiner must discuss and consider the Veteran's lay statements.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6. Undertake any other indicated development.  

7. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


